EXHIBIT 10.1
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
This CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the “Agreement”) is entered
into as of August 8, 2011 (the “Effective Date”) between DTE Energy Company, a
Michigan Corporation, and Anthony F. Earley Jr. (the “Executive”).
RECITALS
     WHEREAS, Executive is a key executive of DTE Energy Company or one or more
of its subsidiaries (together the “Company”);
     WHEREAS, As a result of employment with the Company, the Executive has and
will be privy to confidential aspects of the Company’s operations, including
without limitation its business plans and strategies, current and contemplated
projects and ventures, or customers, which information could seriously harm the
Company if provided to a competitor. Likewise, the Executive’s responsibilities
allow the Executive to develop business relationships with customers and
clients, and other Company employees that, if used on behalf of a competitor,
could seriously harm the Company;
     WHEREAS, The Company and the Executive mutually desire to continue the
Executive’s employment with the Company through September 12, 2011;
     WHEREAS, In exchange for the Executive’s agreement not to compete with
Company, not to reveal the Company’s confidential information, solicit the
Company’s employees or customers, or disparage the Company, as set forth in this
Agreement, the Executive will continue to have access to various business
opportunities, trade secrets, and confidential and proprietary business
information of the Company during the Executive’s continued employment by the
Company until September 12, 2011, and the Executive shall be eligible to
participate in annual incentive plans established by the Board or the
Organization and Compensation Committee of the Board for 2011 and as may be
established thereafter during the Executive’s term of employment;
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Executive and the Company agree as follows:
AGREEMENT

1.   Definitions. For purpose of this Agreement:

  a.   “Board” means the Board of Directors of DTE Energy Company.     b.   A
“Change in Control” occurs for purposes of this Agreement if any of the
following events occurs during the Executive’s term of employment for a period
of twelve (12) months after Termination (as defined herein):

 



--------------------------------------------------------------------------------



 



  i.   The Company is merged, consolidated or reorganized into or with another
corporation or other legal person, and as a result of the merger, consolidation
or reorganization less than 55% of the combined voting power of the
then-outstanding Voting Stock of the other corporation or person immediately
after the transaction is held in the aggregate by the holders of Voting Stock of
the Company immediately prior to the transaction;     ii.   The Company sells or
otherwise transfers all or substantially all of its assets to another
corporation or other legal person, and as a result of the sale or transfer less
than 55% of the combined voting power of the then-outstanding Voting Stock of
the acquiring corporation or person immediately after the sale or transfer is
held in the aggregate (directly or through ownership of Voting Stock of the
Company or a Subsidiary) by the holders of Voting Stock of the Company
immediately prior to the sale or transfer;     iii.   A report is filed on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form or report) under
the Exchange Act disclosing that any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities representing 20% or more of the combined voting power of the
then-outstanding Voting Stock of the Company. However, unless otherwise
determined by majority vote of the Board, a Change-in-Control does not occur
solely because (A) the Company, (B) a Subsidiary, or (C) any Company-sponsored
employee stock ownership plan or any other employee benefit plan of the Company
or a Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D or Schedule 14D-l disclosing
beneficial ownership by it of shares of Voting Stock, whether in excess of 20%
or otherwise;     iv.   During a period of two consecutive years, individuals
who at the beginning of the period constitute the Directors of the Company cease
for any reason to constitute at least a majority of the Directors of the
Company. However, for purposes of this clause, each Director who is first
elected, or first nominated for election by the Company’s stockholders, by a
vote of at least two-thirds of the Directors of the Company (or of a committee
of the Board) then still in office who were Directors of the Company at the
beginning of the period will be deemed to have been a Director of the Company at
the beginning of the period;     v.   Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company; or     vi.  
Execution by the Company, at the direction of the Board, of one or more
definitive agreements with another corporation or other legal person to engage
in a transaction that will result in a Change-in-Control described in paragraphs
(i) through (v) above.

  c.   “Competitor of the Company” means any business, whether in corporate,
proprietorship, partnership or other form, which directly or indirectly sells,
trades, manufactures, distributes or develops (for manufacture, sale or
distribution) products and/or services, that are the same, or substantially
similar to, or compete with, in the

2



--------------------------------------------------------------------------------



 



      Same Geographic Marketplace with, the products and/or services sold,
traded, manufactured, distributed or developed (for manufacture, sale or
distribution) by the subsidiary or business unit(s) of the Company for which the
Executive during the last three (3) years of employment with the Company:
(i) was responsible on behalf of the Company or (ii) was directly involved in
the management of and had access to Confidential Information.     d.  
“Confidential Information” means non-public information in whatever form be it
written, digital, graphic, electronically stored, orally transmitted or
memorized concerning: the Company’s trade secrets, business or operations plans,
strategies, portfolio, prospects or objectives; the Company’s structure,
products, product development, technology, distribution, sales, services,
support and marketing plans, practices, and operations; the prices, costs, and
details of Company’s services; research and development, new products or
services, licenses, operations or plans which may be developed from time to time
by the Company and its Subsidiaries and their agents or employees, including the
Executive; provided, however, that information that is in the public domain
(other than as a result of a breach of this agreement), approved for release by
the Company, filed with regulatory agencies, or lawfully obtained from third
parties who are not bound by a confidentiality agreement with the Company, is
not Confidential Information.     e.   “Company” means DTE Energy Company, a
Michigan Corporation, together with any and all of its Subsidiaries as of the
Effective Date and thereafter at any time through the Termination Date.     f.  
“Directly or indirectly ” means acting either alone or jointly with or on behalf
of any other person, firm or company, whether as principal, partner, manager,
executive, employee, contractor, director, consultant, investor or otherwise.  
  g.   “Same Geographic Marketplace” means any state(s) of the United States in
which the Company or a Subsidiary was engaged in the sale, trade, manufacture,
or distribution of products and/or services, or actively negotiating or planning
to enter into the sale, trade, manufacture, or distribution of products as of
the date of the Executive’s Termination.     h.   “Subsidiary” means any entity
in which the Company directly or indirectly beneficially owns 50% or more of the
outstanding voting stock.     i.   “Termination” means the termination of an
Executive’s employment with the Company for any reason other than the
Executive’s death, provided, however, that if the Executive is also a party to a
Change-In-Control Severance Agreement with the Company, “Termination” for
purpose of this Agreement shall not include a termination for reasons defined in
the Executive’s Change-In-Control Severance Agreement as a Qualifying
Termination occurring during a Severance Period resulting from a Change in
Control.     j.   “Termination Date” means the date of the “Termination” of the
Executive’s employment with the Company.

3



--------------------------------------------------------------------------------



 



2.   Non-Competition.

  a.   At any time during the period of twelve (12) months following the
Termination Date, the Executive will not, without the prior written consent of
the Board (or, if pursuant to a delegation of authority from the Board, a
Committee of the Board, the DTE Energy Chief Executive Officer, or the DTE
Energy Chief Operating Officer), become employed by, provide services to or
assist, whether as a consultant, employee, officer, director, proprietor,
partner or other capacity, any business, whether in corporate, proprietorship,
or partnership form or otherwise, which (i) is a Competitor of the Company (as
defined herein) or (ii) is seeking to become a Competitor of the Company.     b.
  The ownership of less than five percent of the outstanding voting stock of a
publicly traded corporation shall not constitute a violation of this
Paragraph 2.     c.   If prior to expiration of twelve (12) months following the
Termination Date, the Executive wishes to enter into any relationship which
could be construed as prohibited by this Agreement, the Executive may request
written permission from the Company prior to entering any such relationship or
employment. The Board (or, if pursuant to a delegation of authority from the
Board, a Committee of the Board, the DTE Energy Chief Executive Officer, or the
DTE Energy Chief Operating Officer) has sole discretion to approve or not
approve of the relationship as to which the Executive has requested permission.
    d.   The Executive agrees to inform any new employer or other person or
entity with whom the Executive enters into an employment or business
relationship during the period of twelve (12) months following the Termination
Date of the existence of this Agreement and give such employer, person or other
entity a copy of this Agreement.

3.   Non-Solicitation.

  a.   For a period of twelve (12) months following the Termination Date, the
Executive shall not (i) induce, encourage or attempt to induce any employee of
the Company to leave the employ of the Company, or in any way interfere with the
relationship between Company and any employee thereof or (ii) directly or
indirectly solicit for employment, with any person or entity other than the
Company, any person who was an employee of the Company at the Termination Date.
    b.   If prior to expiration of twelve (12) months following the Termination
Date, the Executive wishes to directly or indirectly solicit for employment,
with any person or entity other than the Company, any person who was an employee
of the Company at the Termination Date, the Executive may request written
permission from the Company prior to entering any such relationship or
employment. The Board (or, if pursuant to a delegation of authority from the
Board, a Committee of the Board, the DTE Energy Chief Executive Officer, or the
DTE Energy Chief Operating Officer) has sole discretion to approve or not
approve of the action to which the Executive has requested permission.

4



--------------------------------------------------------------------------------



 



  c.   For a period of twelve (12) months following the Termination Date, the
Executive shall not (i) cause or attempt to cause any existing or prospective
customer or client who then has a relationship with the Company for current or
prospective business, to divert, terminate, limit or in any manner modify, or
fail to enter into any actual or potential business relationship with Company or
(ii) in any way interfere with the relationship between any such customer or
client and the Company.

4.   Non-Disclosure of Confidential Information. During the term of employment
and thereafter, the Executive shall not, without the prior written consent of
the Company, disclose to anyone or make use of any Confidential Information (as
defined herein) of which the Executive is or becomes aware, whether or not such
information is developed by the Executive, except to the extent that such
disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive by the Company or when required
to do so by legal process, by any governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) that orders the Executive to
divulge, disclose or make accessible such information. If so ordered, the
Executive shall give prompt written notice (within three business days prior to
disclosure of Confidential Information if possible) to the Company in order to
allow the Company the opportunity to object to or otherwise oppose such order.

5.   Non-Disparagement. During the term of employment and thereafter, the
Executive will not make any verbal or written defamatory or disparaging comments
about the Company, its employees, management, officers, board members,
facilities, products, or services that would materially adversely affect or
injure the Company’s business reputation, goodwill, or relationships with
present or prospective customers, members of the general public, the investment
community, or the general business community.

6.   Severability and Enforceability.

  a.   If any provision of this Agreement shall be determined to be invalid,
illegal or otherwise unenforceable by any court of competent jurisdiction, the
validity, legality and enforceability of the other provisions of this Agreement
shall not be affected thereby. Any invalid, illegal or unenforceable provision
of this Agreement shall be severable, and after any such severance, all other
provisions hereof shall remain in full force and effect.     b.   The parties
agree that a court of competent jurisdiction making a determination of the
invalidity or unenforceability of any term or provision of Paragraph 2 of this
Agreement shall have the power to reduce the scope, duration or geographic area
of any such term or provision, to delete specific words or phrases or to replace
any invalid or unenforceable term or provision in Paragraph 2 with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified.

5



--------------------------------------------------------------------------------



 



7.   Legal Remedies and Injunctive Relief, Tolling and Forfeiture.

  a.   Remedies and Injunctive Relief. The Executive acknowledges that a breach
of the provisions of this Agreement may cause irreparable harm to the Company
that may not be fully remedied by monetary damages. Accordingly, the Company
shall, in addition to any relief afforded by law, be entitled to enforce this
Agreement by seeking a preliminary and/or permanent injunction and any other
appropriate equitable relief in any court of competent jurisdiction. The
Executive agrees that both damages at law and injunctive relief shall be proper
modes of relief and are not to be considered alternative remedies, provided that
the foregoing shall not prevent the Executive from contesting the issuance of
any injunction on the ground that no violation or threatened violation of this
Agreement has occurred.     b.   Tolling. If any provisions of Paragraphs 2 or 3
of this Agreement are violated, then the time limitations set forth in this
Agreement shall be extended for a period of time equal to the period of time
during which such breach occurs, and, in the event the Company is required to
seek relief from such breach before any court, board or other tribunal, then the
time limitation shall be extended for a period of time equal to the pendency of
such proceedings, including all appeals.     c.   Forfeiture. If the Executive
breaches the Non-competition, Non-Solicitation, Confidentiality or
Non-Disparagement covenants contained in Paragraphs 2, 3, 4 or 5 of this
Agreement within the first twelve (12) months following the Executive’s
Termination, the Company shall have:

  i.   the right to immediately terminate all payments or other benefits that
are due or thereafter become due to the Executive under an annual incentive
plan;     ii.   the right to immediately terminate all stock grants, options, or
payments due but unpaid under grants made pursuant to the DTE Energy Company
Long Term Incentive Plan (LTIP) in 2010 or at any time thereafter;     iii.   if
the Executive is a participant in and entitled to receive a benefit under the
DTE Energy Company Executive Supplemental Retirement Plan (ESRP), the right to
terminate payment of any lump sum or annual annuity payments from Compensation
Credits and Discretionary Contributions, and related earnings and losses,
credited to the Executive’s Account as of any date after December 31, 2009 that
have not been paid to the Executive and seek repayment of any such annual
installments or annuity payments paid to the Executive after the time the
Executive violated this Agreement; and     iv.   if the Executive is a
Grandfathered or Frozen Participant in and entitled to receive a benefit under
the Management Supplemental Benefit Plan (MSBP), the right to terminate payment
of any MSBP benefit in excess of what the Executive’s MSBP benefit would be when
computed as if the Executive terminated employment on December 31, 2009.

6



--------------------------------------------------------------------------------



 



8.   Change In Control. Except for obligations regarding the Non-Disclosure of
Confidential Information as set forth in Paragraph 4, the obligations of the
Executive under this Agreement will terminate upon the consummation of a Change
in Control during Executive’s employment with the Company or during the period
of twelve (12) months after Executive’s Termination.

9.   Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of Michigan without reference
to principles of conflicts of laws.

10.   No Employment Agreement. The Executive and the Company acknowledge and
agree that this Agreement does not constitute an employment agreement is not
intended and should not be construed to grant the Executive any right to
continued employment with the Company for any specified period of time.

11.   Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the subject matter hereof and, as of
the Effective Date, supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
Parties with respect to the subject matter hereof provided, however, that if the
Executive is also a party to a Change-In-Control Severance Agreement with the
Company, the Change-In-Control Severance Agreement shall govern the parties’
post-termination obligations in the event of a termination for reasons defined
in the Executive’s Change-In-Control Severance Agreement as a Qualifying
Termination occurring during a Severance Period resulting from a Change in
Control.

12.   Notice.

  a.   All communications, including notices, consents, requests or approvals,
required or permitted to be given under this Agreement must be in writing.    
b.   All notices must be provided by:

  (1)   hand delivery (deemed provided when delivered);     (2)   electronic
facsimile transmission, with verbal confirmation of receipt (deemed provided
when transmitted);     (3)   United States registered or certified mail, return
receipt requested, postage prepaid (deemed provided five business days after
mailing); or     (4)   a nationally recognized overnight courier service such as
Federal Express or UPS (deemed provided three business days after deposit with
courier service).

  c.   Notices to the Company must be addressed to the attention of the General
Counsel at the Company’s principal executive office.

7



--------------------------------------------------------------------------------



 



  d.   Notices to the Executive must be addressed to the Executive at the
Executive’s principal residence.

  e.   The Company or the Executive can change the address to which notices to
that party are to be addressed, except that notices of changes of address are
effective only upon actual receipt.

13.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which is deemed an original but all of which together will constitute
one agreement.

14.   Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by the Company and the
Executive. A waiver by either the Company or the Executive of a breach of any
provision, term or condition of this Agreement shall not be deemed or construed
as a further or continuing waiver thereof or a waiver of any breach of any other
provision, term or condition of this Agreement.

In witness whereof, this Agreement has been entered into by the Company and the
Executive.

       
/s/ Anthony F. Earley, Jr.
  Date: August 8, 2011
 
   
Anthony F. Earley Jr.
   
 
   
DTE ENERGY COMPANY
   
/s/ Larry E. Steward
  Date: August 8, 2011
 
   
Larry E. Steward
Vice President, Human Resources
   

8